Citation Nr: 0842149	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.Y., H.M.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1975 to 
December 1978 in the U.S. Army and from September 1980 to 
August 1987 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded an August 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the late stages of development of this claim, the 
veteran reported additional stressors which he alleges caused 
PTSD. Because the claim remains open, the appeal must be 
remanded for additional development to assist the veteran in 
obtaining supporting evidence to corroborate his alleged 
stressors. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Service records do not reflect that the veteran served in 
combat. His report of separation from the Armed Forces (DD 
214), issued at the completion of Army service, reflects 
active duty from December 1975 to December 1978 with a 
Military Occupational Specialty (MOS) as an Administrative 
Specialist. His Navy DD 214 shows active service from 
September 1980 to August 1987 and receipt of two Navy 
Expeditionary Medals.  

Throughout the record, the veteran reports multiple 
stressors:

1.	At some point during his active service in the 
Army, he witnessed a fellow service member being 
shot while stationed in Fort Riley, Kansas, with 
the 1st Battalion, 18th Infantry;  

2.	At some point during his active service in the 
Army, while stationed in Germany in 1976, he 
witnessed a service member jump out of a window and 
then learned that  he later died as a result of the 
injuries; 

3.	At some point during his active service in the 
Army, while stationed at  Fort Riley, Kansas, with 
the 1st Battalion, 5th Field Artillery, he was 
fired upon during artillery exercises; 

4.	At some point during his active service in the 
Army, while stationed at Fort Riley, Kansas, but 
assigned to the Combat Support Company, 4th 
Battalion, 63rd Armored Regiment, the veteran 
witnessed a soldier become caught between two 
tanks; 

5.	At some point during his active service with the 
Navy, on board the USS LaMoure County LST-1194, a 
helicopter landed on the flight deck during a 
storm. Due to the storm, the helicopter snapped its 
shackles and was left hanging over the side of the 
ship with one or more pyrotechnic devices stored in 
the aircraft. The veteran alleges that he was 
tasked to retrieve the pyrotechnic device from the 
helicopter, by being placed in a harness and 
dropped into the helicopter; 

6.	At some point during his active service with the 
Navy, aboard the USS La Moure County LT 1194, he 
was placed in constricted quarters with munitions 
to maintain the gun mount and experienced intense 
fear due to being surrounded by dangerous 
ammunition and being fired upon without permission 
to return fire; 

7.	The veteran also alleges that during his Navy 
service, he also had to help move corpses to the 
ship's morgue, and; 

8.	The veteran also alleges that during his Navy 
service, he flew to Turkey on a military aircraft. 
When the plane landed, guards with guns surrounded 
the plane and would not let anyone off. 

None of these incidences have been verified, and most of the 
reported stressors do not include names of service members 
involved or a date within the month and year. 

The law provides that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Further, under the law, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

The claim is presently remanded in order for the veteran to 
provide a comprehensive accounting of all claimed stressors - 
to include, but not limited to such data as:

1. The approximate dates of such instances within 90 day 
time frames of such occurrences'

2. The names of any casualties, to include dead and/or 
wounded;

3. The names and ranks or pay grades of any witnesses

In order to facilitate a Joint Service Records Research 
Center (JSRRC) search to verify his report of a stressor, 
detailed information, such as names of service members 
involved and a date within the month and year of occurrence, 
is necessary. The JSRRC website 
(https://www.rmda.army.mil/programs/jsrrc.shtml) lists the 
following information:

The function of the PTSD unit is to provide 
documented information to support veteran's 
involvement in stressful incidents while serving 
in the military. However, in order to conduct this 
research, the veteran must provide the "who, what, 
where, and when" of each stressor. 

Please provide us the approximate dates of the 
incident, preferably to within sixty days, 
specific locations, and types of combat incidents 
such as mortar, sniper, and ground attacks. Also 
include the full names of casualties that you 
witnessed killed or wounded in action and their 
units of assignment. Also, please provide us your 
complete unit designations, assignment dates, and 
if possible, your major base camp locations for 
your unit. 

The RO/AMC shall advise the veteran about the information 
listed by the JSRRC as useful and that he may submit any 
information regarding his additional stressors in light of 
this notice. This information is necessary to facilitate a 
JSRRC search to verify his report of a stressor. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall readvise the veteran, 
of any information that is necessary to 
substantiate the claimed stressors, in 
accordance with its procedure and as 
mandated by the JSRRC.

2. If the veteran provides information 
about his stressors in such detail as to 
facilitate a JSRRC search, such search 
must be performed and all results included 
in the record. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. The RO may conduct 
a VA examination, if and only if credible 
supporting evidence of a stressor is 
obtained and if otherwise deemed 
appropriate by the RO. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

